DETAILED ACTION
The amendment filed April 22, 2022 has been entered.  Claims 1-2 and 5-22 remain pending.  Claims 6, 8-11, 17 and 19-20 remain withdrawn from consideration as directed toward a non-elected species.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2009/0056830 to Beier et al. (Beier).
Regarding claims 7 and 12, Beier discloses a vehicle assembly and fuel access control method (title/abstract), comprising: a fuel inlet conduit (14) configured to receive a fuel dispensing nozzle (see [0021]), the fuel inlet conduit opening to an inlet opening (opening of passage 22); and a guard (26) configured to move back and forth between a blocking position (closed position of Figs. 2-3; also, see abstract) that prevents insertion of the fuel dispensing nozzle through the inlet opening into the fuel inlet conduit, and an accessing position (open position of Figs. 4-5; also, see abstract) that permits insertion of the fuel dispensing nozzle through the inlet opening into the fuel inlet conduit; and an actuator (ramp 32 and roller 31) that rotates the guard between the blocking and accessing positions when the actuator is coupled to the guard (see Figs. 5 and 6).  Further, Beier discloses blocking insertion of the nozzle in the blocking position (abstract) and transitioning the guard to the accessing position to allow access (abstract).
Regarding claims 16, Beier discloses rotating the guard from the blocking position to the accessing position (about pivot 27), the rotating occurring while a door (34) within an inlet opening of the inlet conduit remains in a closed position (door 26 opens while door 34 remains closed; see Fig. 4 and [0021]), wherein the door is configured to move from the closed position to an open position when the fuel dispensing nozzle presses against the door (see [0021]; door 34 is opened by the nozzle pressing thereon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of US Patent Application Publication 2017/0174074 to Wakamatsu (Wakamatsu).
Regarding claims 13-14, Beier discloses the assembly and method of claims 1 and 12 (see above) and further discloses a fuel door (34) moveable back and forth between an open position (Fig. 5) and a closed position (Figs. 3-4), but does not disclose a fuel door sensor configured to detect whether the fuel door is in the open position or the closed position, and a controller configured to initiate an adjustment to a pressure within a fuel tank from a first threshold to a second threshold in response to a reading from the fuel door sensor indicated that the fuel door is in the open position.  Wakamatsu teaches an apparatus and method for refueling a vehicle including a fuel door sensor (15) configured to detect whether the fuel door is in the open position or the closed position, and a controller (52) configured to initiate an adjustment to a pressure within a fuel tank from a first threshold to a second threshold in response to a reading from the fuel door sensor indicated that the fuel door is in the open position ([0052] – [0055]) such that the pressure of the tank is equalized with the atmosphere before refueling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a door sensor and controller as taught by Wakamatsu in the system and method of Beier such that the pressure in the tank can be equalized with the atmosphere before refueling.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beier as applied to claim 12 in view of US Patent 5,435,358 to Kempka et al. (Kempka).
Regarding claim 15, Beier discloses the method of claim 12 (see above) and further discloses inserting the fuel nozzle through the inlet opening and into the fuel inlet conduit ([0021]), but does not disclose pressing the nozzle against a filler valve disposed within the inlet conduit to open the filler valve.  Kempka teaches a refueling assembly and method including inserting the fuel nozzle (63) through the inlet opening and into the fuel inlet conduit (Fig. 6), and pressing the nozzle against a filler valve (79) disposed within the inlet conduit to open the filler valve (Figs. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a filler valve in the inlet conduit which is pressed open by the nozzle as taught by Kempka in the assembly and method of Beier to prevent foreign articles from being inserted into the fuel tank and to help in preventing the escape of fuel or vapors when the valve is closed.

Allowable Subject Matter
Claims 1-2, 5, and 21-22 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art documents do not disclose, in combination with the claimed invention as a whole, the guard configured to be decoupled from the actuator to permit manual rotation of the guard.

Response to Arguments
Applicant's arguments filed April 22, 2022 with respect to claims 7 and 12 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose an actuator coupled to the guard for rotating the guard between the blocking and accessing positions.  However, as set forth above, Beier discloses an actuator which is coupled to the guard (Fig. 3) and rotates the guard between the blocking and accessing positions (Figs. 5 and 6).  Further, Beier discloses various alternative embodiments of the actuator in paragraph [0022].  For example, the actuator may be an electric solenoid, a pneumatic device or a hydraulic device.  All of these devices constitute an actuator as recited in claims 7 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        July 29, 2022